Order entered October 13, 2017




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-17-01146-CV

                              IN THE INTEREST OF Z.H., A CHILD

                         On Appeal from the 256th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DF-16-03051

                                              ORDER
           Before the Court is the October 13, 2017 request of court reporter Glenda Johnson for an

extension of time to file the reporter’s record. We GRANT the request. The reporter’s record

shall be filed by October 23, 2017. Further requests for extension in this accelerated appeal

involving the termination of appellant’s parental rights will be disfavored.

           We DIRECT the Clerk of this Court to send a copy of this order to Ms. Johnson and all

parties.

                                                        /s/   DAVID EVANS
                                                              JUSTICE